UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/2009 1 FORM N-CSR Item 1. Reports to Stockholders. 2 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization.Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus portfolio are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus portfolio. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE PORTFOLIO 2 A Letter from the Chairman and CEO 3 Discussion of Performance 6 Understanding Your Portfolios Expenses 6 Comparing Your Portfolios Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Core Value Portfolio The Portfolio A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, Core Value Portfolio, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow. After reaching multi-year lows in early March, equities staged an impressive rally, enabling most major stock market indices to end the six-month reporting period close to where they began.While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the stock markets 2009 rebound. Indeed, the markets advance was led mainly by lower-quality stocks when investors developed renewed appetites for risk. We would prefer to see a steadier rise in stock prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel. To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. 2 DISCUSSION OF PERFORMANCE For the reporting period of January 1, 2009, through June 30, 2009, as provided by Brian Ferguson, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus Investment Portfolios, Core Value Portfolios Initial shares produced a total return of 1.12%, and its Service shares produced a total return of 1.19%. 1 In comparison, the funds benchmark, the Russell 1000 Value Index (the Index), produced a total return of 2.87% for the same period. 2 Despite a deep economic recession and an ongoing banking crisis, stocks rallied in the spring of 2009, offsetting a substantial portion of losses posted earlier in the year. The fund fared relatively well in this economic environment, as the success of its security selection strategy in eight of 10 economic sectors enabled it to produce higher returns than its benchmark. The Funds Investment Approach The fund invests primarily in large-cap companies that are considered undervalued based on traditional measures, such as price-to-earnings ratios. When choosing stocks, we use a bottom-up stock selection approach, focusing on individual companies, rather than a top-down approach that forecasts market trends. We also focus on a companys relative value, financial strength, business momentum and likely catalysts that could ignite the stock price. A Sustained Market Rally Lifted Stock Prices During the opening months of 2009, the U.S. stock market continued to decline amid a severe recession characterized by rising unemployment, plunging housing prices and depressed consumer confidence.At the same time, the world was in the grip of a global banking crisis, in which massive investment losses led to the failures of some of the worlds major financial institutions.These influences had fueled a severe bear market over the second half of 2008, and additional losses early in the reporting period drove stock market averages to multi-year lows. The Portfolio 3 DISCUSSION OF PERFORMANCE (continued) Although economic fundamentals showed few signs of improvement at the time, investor sentiment began to improve in early March as aggressive remedial measures adopted by government and monetary authorities appeared to avert a collapse of the banking system, and investors looked forward to better economic times.As a result, bargain hunters began to bid beaten-down stock prices higher, fueling a sustained market rally that persisted from mid-March through the end of June. The strong rally enabled the market to recover much of the ground it had lost earlier in the reporting period. Energy and Financial Stocks Drove Fund Performance When 2009 began, investors were responding indiscriminately to a fear of losses in a bear market rather than the strengths and weaknesses of individual companies and industry groups. However, during the springtime rally, investors refocused on companies underlying business fundamentals. Notably, our process of bottom-up stock selection proved effective during both periods. Consequently, the fund ended the reporting period with above-average returns in eight of the 10 economic sectors contained in the benchmark. The funds relative performance was especially robust in the energy, financials and information technology sectors. In the relatively economically sensitive energy sector, an underweighted position in industry bellwether Exxon Mobil proved advantageous as investors sold the integrated energy producer in favor of more aggressive investments. Similarly, the fund benefited from its lack of exposure to another traditionally defensive energy giant, ConocoPhillips. Instead, we emphasized better-performing oil services and exploration-and-production companies, including Occidental Petroleum and XTO Energy. The battered financials sector rebounded from low levels after it was reported in the spring that major U.S. banks had passed government-ordered stress tests. In addition, we successfully avoided most of the credit crisiss more severely damaged financial institutions in favor of healthier companies, such as NorthernTrust and JPMorgan Chase.The information technology sector represented the funds largest overweighted position, a stance that proved successful as pent-up demand for technology upgrades drove stock prices higher for companies that 4 had cut costs during the downturn and are in a good position to grow their earnings when business conditions improve. The funds performance lagged its benchmark in only two market sectors.The funds results in the consumer discretionary sector were undermined by its lack of exposure to Ford Motor Company, which gained value despite poor industry conditions as its chief U.S. competitors filed for bankruptcy protection. The fund also did not participate fully in a rebound among retailers, where we preferred relatively defensive investments, such as auto parts seller AutoZone. In the telecommunications services area, the fund did not own Sprint Nextel Corp., which did not meet our investment criteria but rallied strongly due to factors we consider unsustainable. Positioned for an Economic Recovery Now more than ever, we believe that a highly disciplined and selective approach to security selection is required to produce consistently superior performance over the long term. Despite the recent market rally, we continue to seek attractively valued opportunities in companies that appear poised to prosper during an economic rebound. July 15, 2009 The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Investment Portfolios, Core Value Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, portfolio shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in effect through July 31, 2009, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 1000 Value Index is an unmanaged index which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. The Portfolio 5 UNDERSTANDING YOUR PORTFOLIOS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more informa tion, see your portfolios prospectus or talk to your financial adviser. Review your portfolios expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, CoreValue Portfolio from January 1, 2009 to June 30, 2009 It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 4.88 $ 4.93 Ending value (after expenses) $988.80 $988.10 COMPARING YOUR PORTFOLIOS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your portfolios expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the portfolio with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 4.96 $ 5.01 Ending value (after expenses) $1,019.89 $1,019.84  Expenses are equal to the portfolios annualized expense ratio of .99% for Initial shares and 1.00% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Common Stocks99.8% Shares Value ($) Consumer Discretionary9.0% AutoZone 770 a 116,354 Carnival 12,100 311,817 Gap 9,620 157,768 Home Depot 25,790 609,418 Johnson Controls 7,470 b 162,248 Lowes Cos 8,080 156,833 News, Cl. A 32,890 299,628 Omnicom Group 13,450 424,751 Staples 7,640 154,099 Time Warner 13,543 341,148 Toll Brothers 6,680 a 113,360 Consumer Staples9.5% Cadbury, ADR 8,794 302,513 CVS Caremark 18,850 600,750 Kraft Foods, Cl. A 11,935 302,433 Lorillard 2,310 156,549 PepsiCo 10,490 576,530 Philip Morris International 7,430 324,097 Procter & Gamble 5,610 286,671 Wal-Mart Stores 3,160 153,070 Walgreen 10,060 295,764 Energy17.2% Anadarko Petroleum 3,030 137,531 Chevron 18,950 1,255,438 Devon Energy 3,470 189,115 EOG Resources 2,060 139,915 Exxon Mobil 17,204 1,202,732 Hess 5,760 309,600 The Portfolio 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Marathon Oil 10,590 319,077 Occidental Petroleum 19,240 1,266,184 Schlumberger 3,270 176,940 XTO Energy 11,315 431,554 Financial25.2% ACE 3,630 160,555 Aflac 4,910 152,652 Ameriprise Financial 9,360 227,167 AON 10,060 380,972 Bank of America 57,700 761,640 Capital One Financial 3,170 69,360 Chubb 5,460 217,745 Franklin Resources 3,260 234,753 Goldman Sachs Group 3,320 489,501 Invesco 13,480 240,213 JPMorgan Chase & Co. 42,920 1,464,001 Marsh & McLennan Cos. 6,690 134,670 MetLife 15,430 463,054 Moodys 9,070 238,995 Morgan Stanley 16,700 476,117 PNC Financial Services Group 2,740 106,339 Prudential Financial 3,970 147,763 State Street 7,650 361,080 T. Rowe Price Group 4,890 b 203,766 Travelers Cos. 7,340 301,234 U.S. Bancorp 8,890 159,309 Wells Fargo & Co. 40,490 982,287 8 Common Stocks (continued) Shares Value ($) Health Care10.7% AmerisourceBergen 8,780 155,757 Amgen 7,580 a 401,285 Boston Scientific 16,500 a 167,310 Covidien 8,777 328,611 McKesson 3,350 147,400 Merck & Co. 18,610 520,336 Pfizer 67,990 1,019,850 Schering-Plough 7,540 189,405 Thermo Fisher Scientific 3,570 a 145,549 UnitedHealth Group 5,840 145,883 WellPoint 3,260 a 165,901 Industrial6.8% Dover 4,960 164,126 Eaton 5,250 234,203 General Electric 51,310 601,353 Honeywell International 5,160 162,024 Raytheon 5,400 239,922 Tyco International 6,327 164,375 Union Pacific 6,160 320,690 United Parcel Service, Cl. B 2,770 138,472 Waste Management 5,094 b 143,447 Information Technology7.9% Cisco Systems 24,590 a 458,358 EMC 11,810 a 154,711 Hewlett-Packard 8,550 330,458 Intel 11,500 190,325 Microsoft 23,840 566,677 The Portfolio 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Nokia, ADR 36,930 538,439 QUALCOMM 5,850 264,420 Materials2.9% Air Products & Chemicals 3,520 227,357 Dow Chemical 8,290 133,801 E.I. du Pont de Nemours & Co. 5,410 138,604 Freeport-McMoRan Copper & Gold 8,260 413,909 Telecommunication Services3.1% AT & T 39,410 Utilities7.5% Entergy 6,350 492,252 Exelon 7,620 390,220 FPL Group 8,350 474,781 NRG Energy 11,820 a 306,847 PG & E 3,680 141,459 Questar 9,830 305,320 Southern 8,630 268,911 Total Common Stocks (cost $33,693,425) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $271,000) 271,000 c 10 Investment of Cash Collateral for Securities Loaned1.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $420,965) 420,965 c Total Investments (cost $34,385,390) 102.0% Liabilities, Less Cash and Receivables (2.0%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At June 30, 2009, the total market value of the portfolios securities on loan is $405,719 and the total market value of the collateral held by the portfolio is $420,965. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 25.2 Utilities 7.5 Energy 17.2 Industrial 6.8 Health Care 10.7 Telecommunication Services 3.1 Consumer Staples 9.5 Materials 2.9 Consumer Discretionary 9.0 Money Market Investments 2.2 Information Technology 7.9  Based on net assets. See notes to financial statements. The Portfolio 11 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $405,719)Note 1(b): Unaffiliated issuers 33,693,425 31,578,752 Affiliated issuers 691,965 691,965 Cash 5,951 Receivable for investment securities sold 524,007 Dividends and interest receivable 43,379 Receivable for shares of Beneficial Interest subscribed 6,015 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 25,368 Payable for investment securities purchased 717,146 Liability for securities on loanNote 1(b) 420,965 Payable for shares of Beneficial Interest redeemed 4,608 Accrued expenses 39,537 Net Assets ($) Composition of Net Assets ($): Paid-in capital 43,586,962 Accumulated undistributed investment incomenet 316,258 Accumulated net realized gain (loss) on investments (10,146,102) Accumulated net unrealized appreciation (depreciation) on investments (2,114,673) Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 14,820,267 16,822,178 Shares Outstanding 1,514,139 1,706,190 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends (net of $3,145 foreign taxes withheld at source): Unaffiliated issuers 460,525 Affiliated issuers 125 Interest 3,769 Income from securities lending 2,485 Total Income Expenses: Investment advisory feeNote 3(a) 113,520 Auditing fees 20,537 Distribution feesNote 3(b) 20,157 Custodian feesNote 3(b) 6,883 Prospectus and shareholders reports 2,313 Legal fees 1,832 Shareholder servicing costsNote 3(b) 780 Trustees fees and expensesNote 3(c) 603 Interest expenseNote 2 122 Loan commitment feesNote 2 66 Registration fees 59 Miscellaneous 8,428 Total Expenses Lesswaiver of fees due to undertakingNote 3(a) (25,041) Lessreduction in fees due to earnings creditsNote 1(b) (8) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (4,113,050) Net unrealized appreciation (depreciation) on investments 2,914,004 Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. The Portfolio 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Operations ($): Investment incomenet 316,653 906,251 Net realized gain (loss) on investments (4,113,050) (5,864,375) Net unrealized appreciation (depreciation) on investments 2,914,004 (17,323,247) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (466,931) (567,578) Service Shares (437,686) (620,323) Net realized gain on investments: Initial Shares  (3,076,008) Service Shares  (3,679,023) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 932,981 1,843,001 Service Shares 223,055 681,811 Dividends reinvested: Initial Shares 466,931 3,643,586 Service Shares 437,686 4,299,346 Cost of shares redeemed: Initial Shares (2,400,283) (7,447,428) Service Shares (1,967,644) (7,457,586) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 35,736,729 70,398,302 End of Period Undistributed investment incomenet 316,258 904,222 14 Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Capital Share Transactions: Initial Shares Shares sold 100,405 141,710 Shares issued for dividends reinvested 53,918 244,208 Shares redeemed (275,260) (523,016) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 24,232 48,660 Shares issued for dividends reinvested 50,193 287,197 Shares redeemed (218,316) (543,784) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Portfolio 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single portfolio share.Total return shows how much your investment in the portfolio would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.The portfolios total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the portfolios financial statements. Six Months Ended June 30, 2009 Year Ended December 31, Initial Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 10.24 18.37 19.50 16.29 15.52 14.08 Investment Operations: Investment incomenet a .09 .25 .31 .26 .20 .17 Net realized and unrealized gain (loss) on investments (.24) (6.14) .25 3.18 .64 1.46 Total from Investment Operations (.15) (5.89) .56 3.44 .84 1.63 Distributions: Dividends from investment incomenet (.30) (.35) (.28) (.23) (.07) (.19) Dividends from net realized gain on investments  (1.89) (1.41)    Total Distributions (.30) (2.24) (1.69) (.23) (.07) (.19) Net asset value, end of period 9.79 10.24 18.37 19.50 16.29 15.52 Total Return (%) (1.12) b (35.91) 3.00 21.31 5.42 11.60 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.03 c .88 .87 .86 .86 .85 Ratio of net expenses to average net assets .99 c .88 d .86 .85 .86 d .85 d Ratio of net investment income to average net assets 2.10 c 1.77 1.63 1.47 1.28 1.16 Portfolio Turnover Rate 37.46 b 55.84 69.92 44.76 55.38 76.19 Net Assets, end of period ($ x 1,000) 14,820 16,745 32,547 32,517 32,189 35,847 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 16 Six Months Ended June 30, 2009 Year Ended December 31, Service Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 10.27 18.39 19.52 16.31 15.54 14.08 Investment Operations: Investment incomenet a .10 .23 .28 .23 .18 .14 Net realized and unrealized gain (loss) on investments (.25) (6.14) .26 3.18 .63 1.47 Total from Investment Operations (.15) (5.91) .54 3.41 .81 1.61 Distributions: Dividends from investment incomenet (.26) (.32) (.26) (.20) (.04) (.15) Dividends from net realized gain on investments  (1.89) (1.41)    Total Distributions (.26) (2.21) (1.67) (.20) (.04) (.15) Net asset value, end of period 9.86 10.27 18.39 19.52 16.31 15.54 Total Return (%) (1.19) b (35.93) 2.79 21.16 5.25 11.44 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.27 c 1.13 1.12 1.11 1.11 1.10 Ratio of net expenses to average net assets 1.00 c 1.00 1.00 1.00 1.00 1.00 Ratio of net investment income to average net assets 2.08 c 1.65 1.50 1.32 1.14 .99 Portfolio Turnover Rate 37.46 b 55.84 69.92 44.76 55.38 76.19 Net Assets, end of period ($ x 1,000) 16,822 18,992 37,851 41,395 39,646 43,059 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. The Portfolio 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Investment Portfolios (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company operating as a series company currently offering four series, including the Core Value Portfolio (the portfolio). The portfolio is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The portfolio is a diversified series.The portfolios investment objective is to provide long-term capital growth. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the portfolios investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the portfolios shares, which are sold without a sales charge. The portfolio is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The fund accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The portfolios financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The portfolios maximum exposure under these arrangements is unknown.The portfolio does not anticipate recognizing any loss related to these arrangements. 18 (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The portfolio adopted Statement of Financial Accounting Standards No. 157 Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework The Portfolio 19 NOTES TO FINANCIAL STATEMENTS (Unauditied) (continued) for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the portfolios investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the portfolios own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investment in Securities: Equity Securities Domestic 30,737,800   Equity Securities Foreign 840,952   Mutual Funds 691,965   Other Financial Instruments      Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. 20 (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The portfolio has arrangements with the custodian and cash management bank whereby the portfolio may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the portfolio includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement withThe Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the portfolio may lend securities to qualified institutions. It is the portfolios policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The portfolio is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the portfolio bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2009,The Bank of NewYork Mellon earned $1,065 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. The Portfolio 21 NOTES TO FINANCIAL STATEMENTS (Unauditied) (continued) (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the portfolio may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the portfolio not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (e) Federal income taxes: It is the policy of the portfolio to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2009, the portfolio did not have any liabilities for any uncertain tax positions.The portfolio recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the portfolio did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The portfolio has an unused capital loss carryover of $3,465,952 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2008. If not applied, the carryover expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2008 was as follows: ordinary income $1,189,171 and long-term capital gains $6,753,761.The tax character of current year distributions will be determined at the end of the current fiscal year. 22 NOTE 2Bank Line of Credit: The portfolio participates with other Dreyfus-managed funds in a $300 million unsecured line of credit with BNYM Facility primarily to be utilized for temporary or emergency purposes, including the financing of redemptions.The terms of the BNYM Facility limits the amount of individual fund borrowings. Interest is charged to the fund based on prevailing market rates in effect at the time of borrowing. In connection therewith, the fund has agreed to pay commitment fees on its pro rata portion of the BNYM Facility. The average amount of borrowings outstanding under the BNYM Facility during the period ended June 30, 2009, was approximately $27,400, with a related weighted average annualized interest rate of .90%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an Investment Advisory Agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the portfolios average daily net assets and is payable monthly. The Manager has agreed, from January 1, 2009 to July 31, 2009, to waive receipt of its fees and/or assume the expenses of the portfolio so that the expenses of neither class, exclusive of taxes, brokerage fees, interest on borrowings and extraordinary expenses, exceed 1% of the value of the average daily net assets of such class. During the period ended June 30, 2009, the Manager waived receipt of fees of $25,041, pursuant to the undertaking. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value The Portfolio 23 NOTES TO FINANCIAL STATEMENTS (Unauditied) (continued) of the Service shares average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2009, Service shares were charged $20,157 pursuant to the Plan. The portfolio compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the portfolio. During the period ended June 30, 2009, the portfolio was charged $51 pursuant to the transfer agency agreement. The portfolio compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to portfolio subscriptions and redemptions. During the period ended June 30, 2009, the portfolio was charged $8 pursuant to the cash management agreement. These fees were offset by earnings credits pursuant to the cash management agreements. The portfolio also compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the portfolio. During the period ended June 30, 2009, the portfolio was charged $6,883 pursuant to the custody agreement. During the period ended June 30, 2009, the portfolio was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $19,757, Rule 12b-1 distribution plan fees $3,505, custodian fees $4,230, chief compliance officer fees $1,670 and transfer agency per account fees $20, which are offset against an expense reimbursement currently in effect in the amount of $3,814. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 24 NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2009, amounted to $11,469,062 and $14,092,732, respectively. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period ended June 30, 2009, FAS 161 disclosures did not impact the notes to the financial statements. At June 30, 2009, accumulated net unrealized depreciation on investments was $2,114,673, consisting of $2,405,455 gross unrealized appreciation and $4,520,128 gross unrealized depreciation. At June 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. The Portfolio 25 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization.Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus portfolio are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus portfolio. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE PORTFOLIO 2 A Letter from the Chairman and CEO 3 Discussion of Performance 6 Understanding Your Portfolios Expenses 6 Comparing Your Portfolios Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, MidCap Stock Portfolio The Portfolio A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, MidCap Stock Portfolio, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow. After reaching multi-year lows in early March, equities staged an impressive rally, enabling most major stock market indices to end the six-month reporting period close to where they began.While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the stock markets 2009 rebound. Indeed, the markets advance was led mainly by lower-quality stocks when investors developed renewed appetites for risk. We would prefer to see a steadier rise in stock prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel. To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. 2 DISCUSSION OF PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by Michael Dunn, Oliver Buckley, Langton C. Garvin and Patrick Slattery, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus Investment Portfolios, MidCap Stock Portfolios Initial shares produced a total return of 8.17%, and its Service shares produced a total return of 8.16%. 1 In comparison, the portfolios benchmark, the Standard & Poors MidCap 400 Index (S&P 400 Index), produced a total return of 8.47% for the same period. 2 Stocks bounced back from earlier, recession-related declines during the final four months of the reporting period. Midcap stocks produced particularly robust returns, outperforming their large- and small-cap counterparts by a significant margin.The fund participated in the markets recovery, modestly lagging the benchmarks return primarily due to somewhat better returns of stocks with unattractive growth/momentum characteristics during the market rally in April. The Funds Investment Approach The fund seeks investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the S&P 400 Index.To pursue this goal, the fund normally invests at least 80% of its assets in stocks of midsize companies.The fund invests in growth and value stocks, which are chosen through a disciplined investment process that combines computer modeling techniques, fundamental analysis and risk management. Consistency of returns compared to the S&P 400 Index is a primary goal of the investment process. Stocks Rallied on Expectations of Improving Fundamentals During the opening months of 2009, the U.S. stock market continued to decline amid a severe recession characterized by rising unemployment, plunging housing prices and depressed consumer confidence.At the same time, the world was in the grip of a global banking crisis, in which massive investment losses led to the failures of some of the worlds major financial institutions.These influences had fueled a severe The Portfolio 3 DISCUSSION OF PERFORMANCE (continued) bear market over the second half of 2008, and additional losses early in the reporting period drove stock market averages to multi-year lows. Although economic fundamentals showed few signs of improvement at the time, market sentiment grew more optimistic in early March as aggressive remedial measures adopted by government and monetary authorities appeared to avert a collapse of the banking system, and investors looked forward to better economic times. Bargain hunters began to bid beaten-down stock prices higher, fueling a rally led by lower priced, more speculative companies. By May, the market generally had recovered all the ground it lost earlier in the year. Stock prices slowed their advance in May and June as the rally broadened to include a wider cross-section of stocks. Effectiveness of Some Quantitative Factors Shifted While the funds value-oriented stock selection factors contributed positively to performance throughout the reporting period, momentum-related factors proved less predictive. In particular, price and earnings momentum factors, while positive during January 2009, detracted from performance during much of the remainder of the reporting period. In addition, due to the uncertainties affecting credit markets, the portfolio maintained a mild tilt in favor of companies with relatively little leverage, a stance that bolstered performance as stocks sank, but impeded gains during the sharp March-April rally. On balance, the fund roughly matched the benchmarks returns after outperforming during the first half of the period and lagging in the second half. Individual Stock Selections Drove Performance Consistent with our disciplined, sector- and industry-neutral investment approach, individual stock selections were the primary drivers of the funds performance during the reporting period.The portfolio held several winners in the consumer staples and consumer durables sectors. These included two restaurant chains, The Cheesecake Factory and Brinker International, both of which controlled costs and cut prices to attract budget-conscious customers. Similarly, clothing retailer Aeropostale beat sales expectations on the strength of its execution as a value price leader. Soft drink bottler PepsiAmericas rose sharply on news of a buyout offer from PepsiCo. Investments in other market sectors further contributed to the funds relative performance on the basis of better-than-expected financial 4 results.Top holdings included communications network infrastructure provider CommScope, computer hard drive maker Western Digital, biotechnology tools company Life Technologies (which was sold in the period), chemicals producer Terra Industries and metals fabricator Reliance Steel & Aluminum. Conversely, several holdings detracted from the funds relative returns after the companies missed earnings estimates and/or reduced future guidance. Notably weak performers included financial services providers StanCorp Financial Group and Weingarten Realty Investors Trust; utility companies CenterPoint Energy (which was sold during the period) and Hawaiian Electric Industries; technology consultant Gartner; and contract research firm Pharmaceutical Product Development. Managing the Funds Risk Profile As of midyear, the fund has maintained its sector- and industry-neutral approach, controlling risk by avoiding unintended over- or under-exposures to any one investment area.At a time of ongoing disquiet in global credit markets, we also have continued to place slightly greater emphasis than usual on companies with strong balance sheets and relatively little leverage. However, these risk controls have not altered our primary focus, which remains the disciplined application of the portfolios individual stock selection process. July 15, 2009 The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Investment Portfolios, MidCap Stock Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, portfolio shares may be worth more or less than their original cost.The portfolios performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. Return figures provided reflect the absorption of certain portfolio expenses by The Dreyfus Corporation pursuant to an agreement in effect through July 31, 2009, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the portfolios returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize-company segment of the U.S. market. The Portfolio 5 UNDERSTANDING YOUR PORTFOLIOS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your portfolios prospectus or talk to your financial adviser. Review your portfolios expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, MidCap Stock Portfolio from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 4.34 $ 4.65 Ending value (after expenses) $1,081.70 $1,081.60 COMPARING YOUR PORTFOLIOS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your portfolios expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the portfolio with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 4.21 $ 4.51 Ending value (after expenses) $1,020.63 $1,020.33  Expenses are equal to the portfolios annualized expense ratio of .84% for Initial shares and .90% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Common Stocks99.1% Shares Value ($) Consumer Discretionary16.8% Advance Auto Parts 38,400 1,593,216 Aeropostale 35,275 a,b 1,208,874 Apollo Group, Cl. A 9,900 b 704,088 AutoNation 22,100 a,b 383,435 Brinker International 67,350 1,146,970 Callaway Golf 42,500 215,475 Carlisle Cos. 47,300 1,137,092 Cheesecake Factory 72,700 b 1,257,710 Cintas 18,900 431,676 Dollar Tree 37,700 b 1,587,170 Family Dollar Stores 21,250 601,375 Foot Locker 107,800 1,128,666 GameStop, Cl. A 13,500 b 297,135 Gentex 40,350 468,060 Genuine Parts 21,000 a 704,760 ITT Educational Services 16,100 a,b 1,620,626 Marvel Entertainment 27,800 a,b 989,402 Panera Bread, Cl. A 23,400 a,b 1,166,724 PetSmart 35,500 761,830 Regis 9,400 163,654 Scotts Miracle-Gro, Cl. A 21,900 a 767,595 SEACOR Holdings 7,400 b 556,776 Strayer Education 3,300 a 719,763 Timberland, Cl. A 26,700 b 354,309 Toll Brothers 36,500 b 619,405 Urban Outfitters 29,400 b 613,578 Warnaco Group 26,650 b 863,460 Consumer Staples4.8% BJs Wholesale Club 42,600 a,b 1,372,998 Dean Foods 24,300 b 466,317 Energizer Holdings 4,600 b 240,304 Hansen Natural 10,300 a,b 317,446 Hormel Foods 23,350 806,509 Lancaster Colony 24,400 1,075,308 The Portfolio 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Staples (continued) PepsiAmericas 10,900 292,229 Pulte Homes 76,500 a 675,495 Universal 31,800 a 1,052,898 Energy6.3% Arch Coal 38,800 a 596,356 Cameron International 31,600 b 894,280 Comstock Resources 47,900 b 1,583,095 Encore Acquisition 62,600 b 1,931,210 Frontier Oil 76,200 998,982 Patterson-UTI Energy 66,100 850,046 Southern Union 52,000 956,280 Tesoro 37,600 a 478,648 Financial17.7% Alexandria Real Estate Equities 14,200 a 508,218 American Financial Group 68,175 1,471,216 Ameriprise Financial 23,800 577,626 Apartment Investment & Management, Cl. A 65,398 a 578,772 Camden Property Trust 32,700 902,520 Cincinnati Financial 49,100 1,097,385 FirstMerit 77,065 a 1,308,564 HCC Insurance Holdings 55,550 1,333,756 Hospitality Properties Trust 76,200 a 906,018 Hudson City Bancorp 98,800 1,313,052 Liberty Property Trust 27,000 622,080 M & T Bank 5,700 a 290,301 Macerich 23,700 a 417,357 Nasdaq OMX Group 30,600 b 652,086 Nationwide Health Properties 28,000 720,720 New York Community Bancorp 61,400 656,366 Old Republic International 49,800 490,530 Principal Financial Group 23,500 442,740 Public Storage 6,500 425,620 Raymond James Financial 92,100 a 1,585,041 Reinsurance Group of America 19,400 677,254 8 Common Stocks (continued) Shares Value ($) Financial (continued) StanCorp Financial Group 55,000 1,577,400 SVB Financial Group 19,000 a,b 517,180 Transatlantic Holdings 13,800 597,954 UDR 93,571 a 966,588 Unum Group 17,000 269,620 Weingarten Realty Investors Trust 69,800 a 1,012,798 Westamerica Bancorporation 26,200 a 1,299,782 Health Care12.3% Cooper 6,700 165,691 Edwards Lifesciences 10,600 b 721,118 Endo Pharmaceuticals Holdings 60,600 b 1,085,952 Gen-Probe 31,100 b 1,336,678 Humana 35,500 b 1,145,230 IDEXX Laboratories 6,800 a,b 314,160 LifePoint Hospitals 44,500 a,b 1,168,125 Lincare Holdings 36,600 b 860,832 Omnicare 42,400 1,092,224 OSI Pharmaceuticals 40,700 a,b 1,148,961 Pharmaceutical Product Development 50,900 1,181,898 Resmed 17,300 b 704,629 Sepracor 52,500 b 909,300 STERIS 46,000 a 1,199,680 Techne 13,600 867,816 Valeant Pharmaceuticals International 55,000 a,b 1,414,600 Varian Medical Systems 17,400 b 611,436 Warner Chilcott, Cl. A 19,100 a,b 251,165 Industrial11.8% AGCO 41,650 a,b 1,210,766 Brinks 29,600 859,288 Bucyrus International 7,500 a 214,200 Dycom Industries 119,200 b 1,319,544 Expeditors International Washington 18,400 613,456 Gardner Denver 29,200 b 734,964 GATX 26,200 a 673,864 The Portfolio 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Granite Construction 20,300 a 675,584 Hubbell, Cl. B 47,350 1,518,041 Jacobs Engineering Group 20,900 b 879,681 Joy Global 32,600 a 1,164,472 KBR 33,000 608,520 MPS Group 37,300 b 284,972 Nordson 16,100 a 622,426 Oshkosh 55,500 806,970 Pitney Bowes 17,700 388,161 Rent-A-Center 20,000 b 356,600 SPX 22,550 1,104,274 Stericycle 4,400 b 226,732 Timken 35,400 604,632 URS 12,000 b 594,240 Information Technology16.9% Akamai Technologies 19,700 b 377,846 Alliance Data Systems 27,300 a,b 1,124,487 Avnet 27,300 b 574,119 CA 36,900 643,167 CommScope 46,700 b 1,226,342 Computer Sciences 33,100 b 1,466,330 Cypress Semiconductor 150,000 a,b 1,380,000 F5 Networks 39,400 b 1,362,846 FactSet Research Systems 7,100 a 354,077 Fair Isaac 40,000 a 618,400 Gartner 70,300 a,b 1,072,778 Global Payments 3,600 134,856 Harris 17,900 507,644 Ingram Micro, Cl. A 36,700 b 642,250 Integrated Device Technology 131,600 b 794,864 Intersil, Cl. A 67,700 850,989 Jabil Circuit 17,600 130,592 L-3 Communications Holdings 15,500 1,075,390 Mettler-Toledo International 12,100 a,b 933,515 10 Common Stocks (continued) Shares Value ($) Information Technology (continued) NCR 39,200 b 463,736 Novellus Systems 16,300 b 272,210 Parametric Technology 38,800 b 453,572 Semtech 37,600 b 598,216 Sybase 36,800 a,b 1,153,312 Synopsys 71,500 b 1,394,965 Tech Data 55,900 b 1,828,489 Western Digital 29,850 b 791,025 Materials6.8% Crown Holdings 45,400 b 1,095,956 FMC 22,300 1,054,790 Minerals Technologies 37,800 1,361,556 Olin 35,100 417,339 Pactiv 31,700 b 687,890 Potlatch 18,800 a 456,652 Reliance Steel & Aluminum 26,400 a 1,013,496 Temple-Inland 44,100 a 578,592 Terra Industries 21,400 518,308 Titanium Metals 50,900 a 467,771 Worthington Industries 99,800 a 1,276,442 Telecommunications.6% Telephone & Data Systems 29,600 Utilities5.1% Alliant Energy 35,450 926,309 Hawaiian Electric Industries 32,200 a 613,732 IDACORP 26,800 700,552 NV Energy 136,000 1,467,440 UGI 83,800 2,136,062 WGL Holdings 26,100 835,722 Total Common Stocks (cost $154,473,264) The Portfolio 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Other Investment1.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,139,000) 2,139,000 c Investment of Cash Collateral for Securities Loaned25.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $32,928,158) 32,928,158 c Total Investments (cost $189,540,422) 125.8% Liabilities, Less Cash and Receivables (25.8%) Net Assets 100.0% a All or a portion of these securities are on loan. At June 30, 2009, the total market value of the portfolios securities on loan is $31,908,779 and the total market value of the collateral held by the portfolio is $32,928,158. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Money Market Investments 26.7 Materials 6.8 Financial 17.7 Energy 6.3 Information Technology 16.9 Utilities 5.1 Consumer Discretionary 16.8 Consumer Staples 4.8 Health Care 12.3 Telecommunications .6 Industrial 11.8  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $31,908,779)Note 1(b): Unaffiliated issuers 154,473,264 130,182,957 Affiliated issuers 35,067,158 35,067,158 Cash 20,843 Dividends and interest receivable 150,337 Receivable for shares of Beneficial Interest subscribed 8,267 Prepaid expenses 530 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 90,982 Liability for securities on loanNote 1(b) 32,928,158 Payable for investment securities purchased 826,470 Payable for shares of Beneficial Interest redeemed 197,026 Accrued expenses 46,720 Net Assets ($) Composition of Net Assets ($): Paid-in capital 230,725,127 Accumulated undistributed investment incomenet 783,333 Accumulated net realized gain (loss) on investments (75,877,417) Accumulated net unrealized appreciation (depreciation) on investments (24,290,307) Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 117,508,688 13,832,048 Shares Outstanding 14,064,551 1,654,770 Net Asset Value Per Share ($) See notes to financial statements. The Portfolio 13 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,232,337 Affiliated issuers 703 Income from securities lending 63,771 Interest 21,862 Total Income Expenses: Investment advisory feeNote 3(a) 472,148 Professional fees 28,986 Distribution feesNote 3(b) 16,094 Custodian feesNote 3(b) 7,126 Prospectus and shareholders reports 6,170 Shareholder servicing costsNote 3(b) 3,312 Trustees fees and expensesNote 3(c) 1,379 Interest expenseNote 2 115 Miscellaneous 8,300 Total Expenses Lessreduction in management fee due to undertakingNote 3(a) (12,090) Lessreduction in fees due to earnings creditsNote 1(b) (60) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (27,700,388) Net unrealized appreciation (depreciation) on investments 36,051,635 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Operations ($): Investment incomenet 787,193 1,775,348 Net realized gain (loss) on investments (27,700,388) (47,478,589) Net unrealized appreciation (depreciation) on investments 36,051,635 (62,203,761) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (1,799,027) (2,075,788) Service Shares (141,551) (242,422) Net realized gain on investments: Initial Shares  (33,614,382) Service Shares  (4,819,634) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 3,967,515 12,611,543 Service Shares 535,620 1,952,930 Dividends reinvested: Initial Shares 1,799,027 35,690,170 Service Shares 141,551 5,062,056 Cost of shares redeemed: Initial Shares (20,303,373) (66,932,776) Service Shares (1,579,999) (16,753,669) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 139,582,533 316,611,507 End of Period Undistributed investment incomenet 783,333 1,936,718 The Portfolio 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Capital Share Transactions: Initial Shares Shares sold 526,042 1,081,397 Shares issued for dividends reinvested 248,142 2,979,146 Shares redeemed (2,717,831) (5,935,391) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 69,006 169,431 Shares issued for dividends reinvested 19,525 423,958 Shares redeemed (209,395) (1,342,551) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single portfolio share. Total return shows how much your investment in the portfolio would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.The portfolios total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the portfolios financial statements. Six Months Ended June 30, 2009 Year Ended December 31, Initial Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 7.85 15.52 17.39 19.15 17.62 15.82 Investment Operations: Investment incomenet a .05 .09 .12 .08 .08 .07 Net realized and unrealized gain (loss) on investments .57 (5.63) .19 1.39 1.53 2.22 Total from Investment Operations .62 (5.54) .31 1.47 1.61 2.29 Distributions: Dividends from investment incomenet (.12) (.12) (.07) (.07) (.01) (.07) Dividends from net realized gain on investments  (2.01) (2.11) (3.16) (.07) (.42) Total Distributions (.12) (2.13) (2.18) (3.23) (.08) (.49) Net asset value, end of period 8.35 7.85 15.52 17.39 19.15 17.62 Total Return (%) 8.17 b (40.42) 1.50 7.75 9.17 14.48 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .84 c .82 .80 .80 .79 .78 Ratio of net expenses to average net assets .84 c,d .81 .80 d .80 d .79 d .78 d Ratio of net investment income to average net assets 1.26 c .76 .73 .48 .43 .43 Portfolio Turnover Rate 39.23 b 86.74 116.83 149.02 99.27 79.75 Net Assets, end of period ($ x 1,000) 117,509 125,701 277,602 338,081 362,789 344,979 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. d Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Portfolio 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2009 Year Ended December 31, Service Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 7.82 15.45 17.31 19.06 17.57 15.77 Investment Operations: Investment incomenet a .05 .08 .09 .06 .04 .04 Net realized and unrealized gain (loss) on investments .58 (5.60) .21 1.39 1.52 2.21 Total from Investment Operations .63 (5.52) .30 1.45 1.56 2.25 Distributions: Dividends from investment incomenet (.09) (.10) (.05) (.04)  (.03) Dividends from net realized gain on investments  (2.01) (2.11) (3.16) (.07) (.42) Total Distributions (.09) (2.11) (2.16) (3.20) (.07) (.45) Net asset value, end of period 8.36 7.82 15.45 17.31 19.06 17.57 Total Return (%) 8.16 b (40.44) 1.39 7.68 8.93 14.23 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.09 c 1.06 1.05 1.05 1.04 1.03 Ratio of net expenses to average net assets .90 c .90 .90 .91 1.00 1.00 Ratio of net investment income to average net assets 1.20 c .62 .58 .37 .22 .22 Portfolio Turnover Rate 39.23 b 86.74 116.83 149.02 99.27 79.75 Net Assets, end of period ($ x 1,000) 13,832 13,881 39,009 85,277 89,264 81,680 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Investment Portfolios (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company currently offering four series, including the MidCap Stock Portfolio (the portfolio). The portfolio is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The portfolio is a diversified series. The portfolios investment objective is to provide investment results that are greater than the total return performance of publicly-traded common stocks of medium-size domestic companies in the aggregate, as represented by the Standard & Poors MidCap 400 Index. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the portfolios investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the portfolios shares, which are sold without a sales charge. The portfolio is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The fund accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The portfolios financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Portfolio 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The fund enters into contracts that contain a variety of indemnifica-tions.The portfolios maximum exposure under these arrangements is unknown. The portfolio does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The portfolio adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes 20 an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the portfolios investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the portfolios own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the portfolios investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investment in Securities: Equity Securities Domestic 130,182,957   Mutual Funds 35,067,158   Other Financial Instruments      Liabilities ($) Other Financial Instruments      Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Portfolio 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The portfolio has arrangements with the custodian and cash management bank whereby the portfolio may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the portfolio includes net earnings credits as an expense offset in the Statement of Operations. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the portfolio may lend securities to qualified institutions. It is the portfolios policy, that at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The portfolio is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the portfolio bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2009, The Bank of New York Mellon earned $27,330 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. 22 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the portfolio may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the portfolio not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (e) Federal income taxes: It is the policy of the portfolio to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2009, the portfolio did not have any liabilities for any uncertain tax positions.The portfolio recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the portfolio did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $30,029,499 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2008. If not applied the carryover expires in fiscal 2016. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2008, was as follows: ordinary income The Portfolio 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) $18,327,589 and long-term capital gains $22,424,637.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The portfolio participates with other Dreyfus-managed funds in a $300 million unsecured line of credit provided by the Bank of New York Mellon (the BNYM Facility) primarily to be utilized for temporary or emergency purposes, including the financing of redemptions. The terms of the BNYM Facility limits the amount of individual fund borrowings. Interest is charged to the portfolio based on prevailing market rates in effect at the time of borrowing. In connection therewith, the portfolio has agreed to pay commitment fees on its pro rata portion of the BNYM Facility. The average amount of borrowings outstanding under the line of credit during the period ended June 30, 2009, was approximately $23,800, with a related weighted average annualized interest rate of .97%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an Investment Advisory Agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the portfolios average daily net assets and is payable monthly. The Manager has agreed, from January 1, 2009 to July 31, 2009, to waive receipt of its fees and/or assume the expenses of the portfolio so that the expenses of neither class, exclusive of taxes, brokerage fees, interest on borrowings and extraordinary expenses, exceed .90% of the value of the average daily net assets of such class. During the period ended June 30, 2009, the Manager waived receipt of fees of $12,090, pursuant to the undertaking. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder 24 accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to participating insurance companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2009, Service shares were charged $16,094 pursuant to the Plan. The portfolio compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the portfolio. During the period ended June 30, 2009, the portfolio was charged $446 pursuant to the transfer agency agreement. The portfolio compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to portfolio subscriptions and redemptions. During the period ended June 30, 2009, the portfolio was charged $60 pursuant to the cash management agreement.These fees were offset by earnings credits pursuant to the cash management agreement. The portfolio also compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the portfolio. During the period ended June 30, 2009, the portfolio was charged $7,126 pursuant to the custody agreement. During the period ended June 30, 2009, the portfolio was charged $3,341 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $82,770, Rule 12b-1 distribution plan fees $2,890, custodian fees $5,544, chief compliance officer fees $1,670 and transfer agency per account fees $164, which are offset against an expense reimbursement currently in effect in the amount of $2,056. The Portfolio 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2009, amounted to $49,552,065 and $66,409,038, respectively. The fund adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the portfolio held no derivatives during the period ended June 30, 2009, FAS 161 disclosures did not impact the notes to the financial statements. At June 30, 2009, accumulated net unrealized depreciation on investments was $24,290,307, consisting of $7,316,805 gross unrealized appreciation and $31,607,112 gross unrealized depreciation. At June 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements. This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 26 NOTES The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization.Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus portfolio are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus portfolio. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE PORTFOLIO 2 A Letter from the Chairman and CEO 3 Discussion of Performance 6 Understanding Your Portfolios Expenses 6 Comparing Your Portfolios Expenses With Those of Other Funds 7 Statement of Investments 26 Statement of Financial Futures 27 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 30 Financial Highlights 31 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio The Portfolio A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio, covering the six-month period from January 1, 2009, through June 30, 2009. The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow.After reaching multi-year lows in early March, equities staged an impressive rally, enabling most major stock market indices to end the six-month reporting period close to where they began. While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the stock markets 2009 rebound. Indeed, the markets advance was led mainly by lower-quality stocks when investors developed renewed appetites for risk. We would prefer to see a steadier rise in stock prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel. To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. 2 DISCUSSION OF PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by Thomas Durante, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio produced a total return of 0.41%. 1 In comparison, the funds benchmark, the Standard & Poors SmallCap 600 Index (the S&P 600 Index) produced a 0.67% return for the same period. Small-cap stocks fell sharply over the opening months of a volatile reporting period as a global recession and banking crisis took their toll. However, small-cap equities rebounded during a springtime rally as the banking system stabilized and investors looked forward to an economic recovery, enabling the market to offset losses incurred earlier in the reporting period. The difference in returns between the fund and its benchmark was primarily due to the funds sampling strategy, transaction costs and fund operating expenses. The Funds Investment Approach The fund seeks to match the performance of the S&P 600 Index by investing in a representative sample of the stocks included in the S&P 600 Index, and in futures whose performance is tied to the index.The funds portfolio investments are selected by a sampling process based on market capitalization, industry representation and other means. The fund expects to invest in approximately 500 or more of the stocks in the S&P 600 Index. The S&P 600 Index is composed of 600 domestic stocks with market capitalizations ranging between approximately $200 million and $1.0 billion, depending on index composition. Each stock is weighted by its market capitalization; generally, larger companies have greater representation in the S&P 600 Index than small ones. Heightened Volatility Roiled U.S. Small-Cap Stocks The first half of 2009 saw both staggering losses and impressive gains in small-cap stocks. In January 2009, investor sentiment was depressed by a The Portfolio 3 DISCUSSION OF PERFORMANCE (continued) deep and prolonged global recession that had begun in December 2007. The U.S. economy lost more than 650,000 jobs per month in February and March, driving the unemployment rate to a 26-year high. Meanwhile, home prices continued to fall sharply and consumer confidence reached its lowest level since recordkeeping began in 1967. In its ongoing efforts to stimulate the economy, the U.S. government enacted the $787 billion American Recovery and Reinvestment Act and took steps to rescue the nations major automakers as vehicle sales plunged. The Federal Reserve Board also attempted to boost economic growth through reductions in short-term interest rates, which stood at an unprecedented low of 0% to 0.25% throughout the reporting period. These remedial measures appeared to have some effect. After hitting a multi-year low in early March, the S&P 600 Index staged a sustained rebound through the reporting periods end, led primarily by stocks and market sectors that had been severely beaten down during the downturn. The market was buoyed by early signals that the economic downturn may be decelerating, including more moderate declines in the manufacturing and housing sectors. Other positive signs included an increase in the availability of credit to individuals and corporations, the renewed ability of companies to raise capital by selling stock, higher levels of consumer spending amid lower interest rates, a significant drop in energy prices and the belief that inflationary pressures were largely dormant. Technology and Consumer Stocks Led the Rebound The lions share of the S&P 600 Indexs gains during the reporting period came from the technology sector, most notably from semiconductor and software companies that help businesses boost productivity. Winners included a firm that makes programmable logic devices, clock and timing chips to measure and control the flow of liquids, makers of touch-screen products for the wireless industry and LCD chip manufacturers as the country transitioned to digital television. Gains among software developers were concentrated among those with products designed to create efficiencies for companies sales forces and restaurant applications. Consumer discretionary stocks posted relatively strong results, as casual restaurants and specialty, apparel and automotive retailers rebounded amid improving consumer confidence. 4 On the other hand, small-cap financial stocks generally continued to struggle, as regional banks, thrifts, finance companies, mortgage firms, insurance companies and real estate investment trusts faltered due to troubled housing and lending markets. In the industrials sector, defense and aerospace companies were hurt by potential governmental cutbacks, a slowdown in commercial air traffic and reduced sales of private jets. Index Investing Offers Diversification Benefits As an index fund, our strategy is to attempt to replicate the returns of the S&P 600 Index by investing in a representative sample of the stocks listed in the S&P 600 Index. In our view, one of the greatest benefits of a small-cap index fund is that it offers a broadly diversified investment vehicle that can help investors manage the risks of investing in small-cap companies by limiting the impact on the overall portfolio of unexpected losses in any single industry group or holding. In addition, the funds investments are not affected by any individual preference for one market or security over another. Instead, the fund employs a passive management approach in which all investment decisions are based on the composition of the S&P 600 Index. July 15, 2009 The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors SmallCap 600 Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance. 3 Standard & Poors ® ,S&P ® ,S&P SmallCap 600 ®  and Standard & Poors SmallCap ®  are trademarks of The McGraw-Hill Companies, Inc. and have been licensed for use by the fund.The fund is not sponsored, endorsed, sold or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the fund. The Portfolio 5 UNDERSTANDING YOUR PORTFOLIOS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your portfolios prospectus or talk to your financial adviser. Review your portfolios expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Expenses paid per $1,000  $2.98 Ending value (after expenses) $1,004.10 COMPARING YOUR PORTFOLIOS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your portfolios expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the portfolio with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Expenses paid per $1,000  $3.01 Ending value (after expenses) $1,021.82  Expenses are equal to the funds annualized expense ratio of .60%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Common Stocks98.8% Shares Value ($) Consumer Discretionary13.7% American Public Education 4,892 a 193,772 Arbitron 7,802 123,974 Audiovox, Cl. A 4,786 a 28,046 Big 5 Sporting Goods 7,147 79,046 Blue Nile 4,372 a,b 187,952 Brown Shoe 11,209 81,153 Brunswick 25,544 110,350 Buckle 7,297 b 231,826 Buffalo Wild Wings 5,239 a,b 170,372 Cabelas 12,336 a 151,733 California Pizza Kitchen 7,770 a 103,263 Capella Education 4,250 a 254,787 Carters 17,266 a 424,916 Cato, Cl. A 9,264 161,564 CEC Entertainment 7,140 a 210,487 Charlotte Russe Holding 6,698 a 86,270 Childrens Place Retail Stores 7,144 a,b 188,816 Christopher & Banks 11,664 78,265 CKE Restaurants 15,519 131,601 Coinstar 8,661 a 231,249 Crocs 21,340 a,b 72,556 Deckers Outdoor 4,020 a 282,485 DineEquity 4,590 b 143,162 Dress Barn 14,130 a,b 202,059 Drew Industries 5,184 a 63,089 E.W. Scripps, Cl. A 15,169 31,703 Ethan Allen Interiors 7,800 b 80,808 Finish Line, Cl. A 16,224 120,382 Freds, Cl. A 12,791 b 161,167 Genesco 6,053 a 113,615 Group 1 Automotive 7,137 b 185,705 Gymboree 8,922 a 316,553 Haverty Furniture 4,187 b 38,311 Helen of Troy 9,039 a 151,765 Hibbett Sports 8,878 a,b 159,804 The Portfolio 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Hillenbrand 18,429 306,659 Hot Topic 13,489 a 98,605 HSN 12,291 a 129,916 Iconix Brand Group 20,330 a 312,675 Interval Leisure Group 11,454 a 106,751 Jack in the Box 17,046 a 382,683 JAKKS Pacific 8,605 a 110,402 Jo-Ann Stores 7,676 a,b 158,663 JoS. A. Bank Clothiers 5,569 a 191,908 K-Swiss, Cl. A 8,368 b 71,128 La-Z-Boy 13,675 64,546 Landrys Restaurants 3,859 a,b 33,187 Lithia Motors, Cl. A 5,067 b 46,819 Live Nation 23,012 a 111,838 Liz Claiborne 28,390 b 81,763 M/I Homes 5,668 55,490 Maidenform Brands 6,275 a 71,974 Marcus 6,548 68,885 Mens Wearhouse 15,627 b 299,726 Meritage Homes 8,985 a 169,457 Midas 4,417 a 46,290 Monarch Casino & Resort 3,052 a 22,280 Movado Group 5,471 b 57,664 National Presto Industries 1,424 108,366 Nautilus 450 a,b 508 NutriSystem 9,679 b 140,345 OfficeMax 22,561 a 141,683 Oxford Industries 4,338 50,538 P.F. Changs China Bistro 7,558 a,b 242,309 Papa Johns International 6,838 a 169,514 PEP Boys-Manny Moe & Jack 11,780 119,449 Perry Ellis International 4,034 a 29,368 PetMed Express 7,489 a 112,560 Pinnacle Entertainment 17,710 b 164,526 Polaris Industries 10,083 323,866 8 Common Stocks (continued) Shares Value ($) Consumer Discretionary (continued) Pool 15,101 b 250,073 Pre-Paid Legal Services 2,405 a 104,834 Quiksilver 36,650 a 67,802 Red Robin Gourmet Burgers 4,953 a 92,869 Ruby Tuesday 16,438 a 109,477 Russ Berrie & Co. 5,380 a 21,036 Ruths Hospitality Group 5,569 a 20,438 Shuffle Master 17,926 a 118,491 Skechers USA, Cl. A 9,606 a 93,851 Skyline 1,172 a,b 25,491 Sonic 18,275 a 183,298 Sonic Automotive, Cl. A 7,968 b 80,955 Spartan Motors 10,104 114,478 Stage Stores 12,034 133,577 Stamps.com 4,372 a 37,075 Standard-Pacific 28,869 a 58,604 Steak n Shake 8,124 a,b 71,004 Sturm Ruger & Co. 5,163 a 64,228 Superior Industries International 6,321 a 89,126 Texas Roadhouse, Cl. A 15,935 a 173,851 Ticketmaster Entertainment 11,306 a 72,585 Tractor Supply 9,768 a 403,614 True Religion Apparel 5,702 a 127,155 Tuesday Morning 7,713 a 25,993 Tween Brands 6,900 a 46,092 UniFirst 4,537 168,640 Universal Electronics 4,605 a 92,883 Universal Technical Institute 6,525 a 97,418 Volcom 5,565 a 69,562 Winnebago Industries 6,875 51,081 Wolverine World Wide 15,370 339,062 Zale 10,757 a 37,004 Zumiez 6,347 a 50,839 The Portfolio 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Staples4.5% Alliance One International 28,015 a 106,457 Andersons 5,544 b 165,987 Boston Beer, Cl. A 2,837 a,b 83,947 Cal-Maine Foods 3,932 98,143 Caseys General Stores 15,186 390,128 Central Garden & Pet, Cl. A 21,294 a 209,746 Chattem 5,881 a,b 400,496 Cracker Barrel Old Country Store 7,040 196,416 Darling International 24,767 a 163,462 Diamond Foods 4,840 a 135,036 Great Atlantic & Pacific Tea 9,279 a,b 39,436 Green Mountain Coffee Roasters 7,875 a,b 465,570 Hain Celestial Group 12,275 a,b 191,613 J & J Snack Foods 4,172 149,775 Lance 9,362 b 216,543 Mannatech 4,455 b 14,701 Nash Finch 4,042 b 109,377 Peets Coffee & Tea 3,435 a 86,562 RC2 5,577 a 73,784 Sanderson Farms 5,180 233,100 Spartan Stores 6,982 86,647 TreeHouse Foods 9,584 a 275,732 United Natural Foods 12,858 a 337,523 WD-40 4,743 137,547 Energy4.8% Atwood Oceanics 16,394 a 408,375 Basic Energy Services 6,393 a,b 43,664 Bristow Group 8,433 a 249,870 CARBO Ceramics 6,164 b 210,809 Dril-Quip 9,058 a 345,110 Gulf Island Fabrication 4,896 77,504 Holly 12,664 227,699 Hornbeck Offshore Services 6,724 a 143,826 ION Geophysical 29,413 a,b 75,591 Lufkin Industries 4,655 195,743 10 Common Stocks (continued) Shares Value ($) Energy (continued) Matrix Service 7,626 a 87,546 NATCO Group, Cl. A 6,195 a 203,939 Oil States International 14,884 a 360,342 Penn Virginia 12,365 b 202,415 Petroleum Development 4,488 a 70,417 PetroQuest Energy 12,882 a,b 47,535 Pioneer Drilling 14,252 a 68,267 SEACOR Holdings 6,023 a 453,171 St. Mary Land & Exploration 18,676 389,768 Stone Energy 10,597 a 78,630 Superior Well Services 5,337 a 31,755 Swift Energy 9,752 a 162,371 Tetra Technologies 23,158 a 184,338 World Fuel Services 9,019 a 371,853 Financial17.7% Acadia Realty Trust 11,631 151,785 American Physicians Capital 2,544 99,623 Amerisafe 6,086 a 94,698 Bank Mutual 15,127 131,907 Bank of the Ozarks 3,770 b 81,545 BioMed Realty Trust 29,543 302,225 Boston Private Financial Holdings 17,768 b 79,601 Brookline Bancorp 16,138 150,406 Cascade Bancorp 9,527 b 13,433 Cash America International 8,902 208,218 Cedar Shopping Centers 14,115 63,800 Central Pacific Financial 9,072 34,020 Colonial Properties Trust 15,895 117,623 Columbia Banking System 5,500 56,265 Community Bank System 10,320 b 150,259 Delphi Financial Group, Cl. A 13,630 264,831 DiamondRock Hospitality 31,561 197,572 Dime Community Bancshares 7,286 66,375 East West Bancorp 19,335 125,484 EastGroup Properties 7,245 239,230 The Portfolio 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) eHealth 7,684 a 135,699 Employers Holdings 13,968 189,266 Entertainment Properties Trust 10,035 206,721 Extra Space Storage 26,200 b 218,770 Financial Federal 7,661 157,434 First BanCorp/Puerto Rico 22,845 90,238 First Cash Financial Services 8,137 a 142,560 First Commonwealth Financial 22,738 144,159 First Financial Bancorp 11,429 b 85,946 First Financial Bankshares 6,377 321,146 First Midwest Bancorp 13,966 102,091 Forestar Group 10,524 a 125,025 Franklin Street Properties 18,385 b 243,601 Frontier Financial 14,931 b 18,066 Glacier Bancorp 18,408 b 271,886 Greenhill & Co. 5,677 b 409,936 Hancock Holding 7,148 b 232,239 Hanmi Financial 12,429 b 21,751 Home Bancshares 4,060 77,302 Home Properties 9,782 333,566 Independent Bank/MA 6,228 122,692 Independent Bank/MI 5,620 b 7,418 Infinity Property & Casualty 4,442 161,955 Inland Real Estate 21,895 153,265 Investment Technology Group 13,075 a 266,599 Kilroy Realty 12,637 b 259,564 Kite Realty Group Trust 17,949 52,411 LaBranche & Co. 15,588 a 67,028 LaSalle Hotel Properties 18,672 230,412 Lexington Realty Trust 24,891 84,629 LTC Properties 6,855 140,185 Medical Properties Trust 22,675 b 137,637 Mid-America Apartment Communities 8,576 314,825 Nara Bancorp 6,540 33,877 National Financial Partners 12,694 92,920 National Penn Bancshares 25,104 b 115,729 12 Common Stocks (continued) Shares Value ($) Financial (continued) National Retail Properties 23,381 b 405,660 Navigators Group 3,848 a 170,967 NBT Bankcorp 9,908 215,103 Old National Bancorp 20,777 b 204,030 optionsXpress Holdings 13,042 202,542 Parkway Properties 6,468 84,084 Pennsylvania Real Estate Investment Trust 13,500 b 67,500 Pinnacle Financial Partners 9,580 a,b 127,606 Piper Jaffray 4,708 a 205,598 Portfolio Recovery Associates 4,565 a,b 176,802 Post Properties 12,723 170,997 Presidential Life 6,512 49,296 PrivateBancorp 11,125 247,420 ProAssurance 9,903 a 457,618 Prosperity Bancshares 12,253 b 365,507 PS Business Parks 4,568 221,274 Rewards Network 8,181 a 30,924 RLI 5,221 a 233,901 S&T Bancorp 7,051 b 85,740 Safety Insurance Group 4,779 146,046 Selective Insurance Group 15,189 193,964 Senior Housing Properties Trust 36,141 589,821 Signature Bank 11,452 a 310,578 Simmons First National, Cl. A 3,751 100,227 South Financial Group 48,107 57,247 Sovran Self Storage 6,193 152,348 Sterling Bancorp 5,239 43,746 Sterling Bancshares 24,355 154,167 Sterling Financial 17,029 b 49,554 Stewart Information Services 5,364 76,437 Stifel Financial 8,255 396,983 Susquehanna Bancshares 25,607 a 125,218 SWS Group 8,238 115,085 Tanger Factory Outlet Centers 11,194 a 363,021 Tompkins Financial 2,213 a 106,113 The Portfolio 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Financial (continued) Tower Group 10,615 263,040 TradeStation Group 9,530 a 80,624 Trustco Bank 24,539 145,025 UCBH Holdings 37,668 a 47,462 UMB Financial 8,826 335,476 Umpqua Holdings 17,655 a 137,003 United Bankshares 11,498 a 224,671 United Community Banks 13,449 a 80,557 United Fire & Casualty 6,749 115,745 Urstadt Biddle Properties, Cl. A 7,123 100,292 Whitney Holding 18,953 173,609 Wilshire Bancorp 7,045 40,509 Wintrust Financial 7,030 113,042 World Acceptance 5,084 a 101,222 Zenith National Insurance 10,849 235,857 Health Care13.6% Abaxis 6,251 a,b 128,396 Air Methods 3,224 a 88,209 Align Technology 19,911 a 211,057 Almost Family 1,910 a 49,870 Amedisys 8,257 a,b 272,646 American Medical Systems Holdings 22,259 a 351,692 AMERIGROUP 15,974 a 428,902 AMN Healthcare Services 10,929 a 69,727 AmSurg 9,493 a 203,530 Analogic 3,896 143,957 ArQule 8,831 a 54,222 Bio-Reference Laboratories 3,316 a 104,819 Cambrex 9,496 a 39,124 Catalyst Health Solutions 11,435 a 285,189 Centene 12,949 a 258,721 Chemed 6,723 b 265,424 Computer Programs & Systems 2,807 107,536 CONMED 8,916 a 138,376 Cooper 13,593 336,155 14 Common Stocks (continued) Shares Value ($) Health Care (continued) CorVel 2,488 a 56,652 Cross Country Healthcare 10,350 a 71,104 CryoLife 8,412 a 46,602 Cubist Pharmaceuticals 17,642 a 323,378 Cyberonics 6,990 a 116,244 Dionex 5,254 a 320,652 Eclipsys 17,072 a 303,540 Enzo Biochem 10,148 a 44,956 eResearch Technology 13,212 a 82,047 Genoptix 2,684 a 85,861 Gentiva Health Services 8,693 a 143,087 Greatbatch 6,905 a,b 156,122 Haemonetics 7,424 a 423,168 Hanger Orthopedic Group 9,368 a 127,311 HealthSpring 15,116 a 164,160 Healthways 10,108 a 135,953 HMS Holdings 7,675 a 312,526 ICU Medical 3,730 a 153,490 Integra LifeSciences Holdings 5,950 a 157,735 Invacare 9,950 175,618 Inventiv Health 10,364 a 140,225 IPC The Hospitalist 2,572 a 68,647 Kendle International 3,700 a 45,288 Kensey Nash 3,713 a 97,318 Landauer 2,763 169,482 LCA-Vision 6,412 a 27,059 LHC Group 4,445 a 98,723 Magellan Health Services 10,901 a 357,771 Martek Biosciences 10,060 a 212,769 MedCath 6,375 a 74,970 MEDNAX 13,705 a 577,392 Meridian Bioscience 12,031 271,660 Merit Medical Systems 8,377 a 136,545 Molina Healthcare 4,211 a,b 100,727 MWI Veterinary Supply 3,547 a 123,648 Natus Medical 8,074 a 93,174 The Portfolio 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Health Care (continued) Neogen 4,212 a 122,064 Noven Pharmaceuticals 7,970 a 113,971 Odyssey HealthCare 9,765 a 100,384 Omnicell 9,759 a 104,909 Osteotech 6,050 a 26,620 Palomar Medical Technologies 5,557 a 81,466 Par Pharmaceutical Cos. 10,845 a 164,302 PAREXEL International 16,663 a 239,614 PharMerica 9,220 a 180,989 Phase Forward 12,882 a 194,647 PSS World Medical 18,070 a 334,476 Quality Systems 5,407 b 307,983 Regeneron Pharmaceuticals 18,862 a 338,007 RehabCare Group 5,480 a 131,136 Res-Care 7,555 a 108,037 Salix Pharmaceuticals 14,062 a,b 138,792 Savient Pharmaceuticals 15,407 b 213,541 SurModics 4,573 a 103,487 Symmetry Medical 11,315 a 105,456 Theragenics 18,227 a 23,513 ViroPharma 23,266 a 137,967 West Pharmaceutical Services 9,660 336,651 Zoll Medical 6,542 a 126,522 Industrial17.3% A.O. Smith 7,000 227,990 AAR 11,270 a 180,884 ABM Industries 13,100 236,717 Actuant, Cl. A 19,893 242,695 Acuity Brands 12,423 b 348,465 Administaff 6,776 157,678 Aerovironment 4,564 a 140,845 Albany International, Cl. A 6,711 76,371 American Science & Engineering 2,659 183,790 Apogee Enterprises 9,108 112,028 Applied Industrial Technologies 10,966 216,030 16 Common Stocks (continued) Shares Value ($) Industrial (continued) Applied Signal Technology 3,874 98,826 Arkansas Best 7,650 201,578 Astec Industries 5,637 a 167,363 ATC Technology 6,492 a 94,134 Axsys Technologies 2,604 a 139,679 AZZ 3,941 a 135,610 Badger Meter 4,441 b 182,081 Baldor Electric 13,738 b 326,827 Barnes Group 12,789 b 152,061 Belden 14,068 234,936 Bowne & Co. 9,070 59,046 Brady, Cl. A 15,850 398,152 Briggs & Stratton 15,113 b 201,607 C & D Technologies 3,011 a 6,022 Cascade 2,803 b 44,091 CDI 4,508 50,264 Ceradyne 8,132 a 143,611 CIRCOR International 5,230 123,480 CLARCOR 15,545 453,759 Consolidated Graphics 3,529 a 61,475 Cubic 4,996 178,807 Curtiss-Wright 13,597 404,239 EMCOR Group 20,198 a 406,384 EnPro Industries 5,489 a 98,857 ESCO Technologies 7,811 a 349,933 Esterline Technologies 8,861 a 239,867 Forward Air 9,062 193,202 G & K Services, Cl. A 6,046 127,873 Gardner Denver 15,778 a 397,132 GenCorp 12,568 a,b 24,005 Geo Group 15,024 a 279,146 Gibraltar Industries 8,885 61,040 Griffon 14,319 a,b 119,134 Healthcare Services Group 12,656 226,289 Heartland Express 16,614 244,558 Heidrick & Struggles International 5,370 b 98,003 The Portfolio 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Industrial (continued) Hub Group, Cl. A 11,505 a 237,463 II-VI 7,224 a 160,156 Insituform Technologies, Cl. A 11,386 a 193,220 Interface, Cl. A 17,690 109,678 John Bean Technologies 8,578 107,397 Kaman 7,222 120,607 Kaydon 9,985 b 325,112 Kirby 16,321 a 518,845 Knight Transportation 16,937 280,307 Lawson Products 1,469 20,874 Lindsay 3,598 b 119,094 Lydall 5,596 a,b 19,026 Magnetek 4,168 a 5,794 Mobile Mini 10,059 a 147,566 Moog, Cl. A 12,916 a 333,362 Mueller Industries 11,606 241,405 NCI Building Systems 5,808 a,b 15,333 Old Dominion Freight Line 8,200 a 275,274 On Assignment 10,247 a 40,066 Orbital Sciences 17,562 a 266,416 Quanex Building Products 12,012 134,775 Regal-Beloit 10,721 b 425,838 Robbins & Myers 10,166 195,696 School Specialty 5,071 a 102,485 Simpson Manufacturing 11,378 245,992 SkyWest 17,133 174,757 Spherion 17,677 a 72,829 Standard Register 5,263 17,157 Standex International 4,014 46,562 Stanley 3,872 a 127,311 Sykes Enterprises 10,117 a 183,017 Teledyne Technologies 10,927 a 357,859 Tetra Tech 17,903 a 512,921 Toro 11,066 a 330,873 Tredegar 6,594 87,832 Triumph Group 5,083 203,320 18 Common Stocks (continued) Shares Value ($) Industrial (continued) TrueBlue 13,990 a 117,516 United Stationers 6,980 a 243,462 Universal Forest Products 5,325 a 176,204 Viad 6,411 110,397 Vicor 6,016 43,436 Volt Information Sciences 2,995 a 18,779 Wabash National 7,061 a 4,943 Watsco 8,593 420,455 Watts Water Technologies, Cl. A 9,242 a 199,073 Information Technology18.2% Actel 7,094 a 76,119 Adaptec 38,334 a 101,585 Advanced Energy Industries 9,909 a 89,082 Agilysys 6,214 29,082 Anixter International 8,836 a,b 332,145 Arris Group 37,715 a 458,614 ATMI 9,012 a 139,956 Avid Technology 9,737 a,b 130,573 Bankrate 4,082 a,b 103,030 Bel Fuse, Cl. B 3,088 49,532 Benchmark Electronics 20,347 a 292,997 Black Box 5,375 179,901 Blackbaud 13,400 208,370 Blue Coat Systems 11,671 a 193,038 Brightpoint 16,825 a 105,493 Brooks Automation 18,921 a 84,766 Cabot Microelectronics 6,429 a,b 181,876 CACI International, Cl. A 8,896 a 379,948 Checkpoint Systems 12,146 a 190,571 CIBER 18,322 a 56,798 Cognex 12,396 175,155 Cohu 6,000 53,880 Commvault Systems 12,683 a 210,284 comScore 5,503 a 73,300 Comtech Telecommunications 8,465 a 269,864 The Portfolio 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Concur Technologies 12,629 a,b 392,509 CSG Systems International 10,780 a 142,727 CTS 11,169 73,157 CyberSource 20,841 a 318,867 Cymer 8,366 a 248,721 Cypress Semiconductor 42,809 a 393,843 Daktronics 10,426 b 80,280 DealerTrack Holdings 12,147 a 206,499 Digi International 8,491 a 82,787 Diodes 9,181 a 143,591 DSP Group 8,567 a 57,913 DTS 5,247 a 142,036 Ebix 2,787 a 87,289 Electro Scientific Industries 8,950 a 100,061 EMS Technologies 4,166 a 87,069 Epicor Software 18,698 a 99,099 EPIQ Systems 10,389 a 159,471 Exar 14,331 a 103,040 FARO Technologies 4,817 a 74,808 FEI 11,228 a 257,121 Forrester Research 4,478 109,935 Gerber Scientific 7,501 a 18,753 Harmonic 30,092 a 177,242 Heartland Payment Systems 7,697 73,660 Hittite Microwave 5,634 a 195,782 Hutchinson Technology 8,884 a,b 17,324 Informatica 26,332 a 452,647 Infospace 10,342 a 68,567 Insight Enterprises 14,427 a 139,365 Integral Systems 4,398 a 36,591 Intermec 14,730 a 190,017 Intevac 6,010 a 52,347 j2 Global Communications 13,347 a 301,108 JDA Software Group 8,337 a 124,722 20 Common Stocks (continued) Shares Value ($) Information Technology (continued) Keithley Instruments 4,378 17,512 Knot 8,376 a 66,003 Kopin 22,450 a 82,392 Kulicke & Soffa Industries 19,881 a 68,192 Littelfuse 5,708 a 113,932 LoJack 8,045 a,b 33,709 Manhattan Associates 7,609 a 138,636 MAXIMUS 5,075 209,344 Mercury Computer Systems 6,244 a 57,757 Methode Electronics 12,906 90,600 Micrel 15,144 110,854 Microsemi 24,840 a 342,792 MKS Instruments 14,515 a 191,453 MTS Systems 5,040 104,076 NETGEAR 10,515 a 151,521 Network Equipment Technologies 6,750 a 28,755 Neutral Tandem 5,249 a 154,950 Newport 11,310 a 65,485 Novatel Wireless 9,737 a 87,828 Park Electrochemical 6,481 139,536 PC-Tel 7,107 a 38,022 Perficient 10,072 a 70,403 Pericom Semiconductor 7,456 a 62,780 Phoenix Technologies 8,613 a 23,341 Plexus 11,714 a 239,668 Progress Software 12,180 a 257,851 Radiant Systems 8,560 a 71,048 Radisys 7,393 a,b 66,611 Rogers 5,143 a 104,043 Rudolph Technologies 11,050 a 60,996 ScanSource 8,008 a 196,356 Skyworks Solutions 50,617 495,034 Smith Micro Software 8,680 a 85,238 Sonic Solutions 11,300 a,b 33,335 The Portfolio 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) SPSS 5,541 a 184,903 Standard Microsystems 6,760 a 138,242 StarTek 3,242 a 26,001 Stratasys 6,243 a 68,611 Supertex 4,021 a 100,967 Symmetricom 13,160 a 75,933 Synaptics 10,179 a 393,418 SYNNEX 5,799 a 144,917 Take-Two Interactive Software 23,237 a 220,054 Taleo, Cl. A 8,892 a 162,457 Technitrol 14,098 91,214 Tekelec 19,994 a 336,499 TeleTech Holdings 10,752 a 162,893 THQ 19,051 a 136,405 Tollgrade Communications 4,082 a 21,390 Triquint Semiconductor 44,129 a 234,325 TTM Technologies 13,797 a 109,824 Tyler Technologies 8,231 a 128,568 Ultratech 6,860 a 84,447 United Online 25,135 163,629 Varian Semiconductor Equipment Associates 21,411 a 513,650 Veeco Instruments 9,344 a 108,297 ViaSat 7,749 a 198,684 Websense 13,452 a 239,984 Wright Express 11,811 a 300,826 Materials4.1% A.M. Castle & Co. 4,891 59,083 AMCOL International 6,375 b 137,573 American Vanguard 5,553 b 62,749 Arch Chemicals 7,428 182,655 Balchem 5,176 126,916 22 Common Stocks (continued) Shares Value ($) Materials (continued) Brush Engineered Materials 6,363 a 106,580 Buckeye Technologies 10,577 a 47,491 Calgon Carbon 15,771 a 219,059 Century Aluminum 16,707 a,b 104,085 Clearwater Paper 3,569 a 90,260 Deltic Timber 2,836 100,593 Eagle Materials 13,000 328,120 H.B. Fuller 14,320 268,786 Headwaters 12,892 a,b 43,317 Myers Industries 9,018 75,030 Neenah Paper 4,850 42,729 NewMarket 3,620 243,735 Olympic Steel 2,430 59,462 OM Group 9,516 a,b 276,154 Penford 1,524 b 8,824 PolyOne 24,916 a 67,522 Quaker Chemical 3,684 48,960 Rock-Tenn, Cl. A 11,584 442,045 RTI International Metals 7,265 128,373 Schulman (A.) 8,475 128,057 Schweitzer-Mauduit International 4,760 129,520 Stepan 2,046 90,351 Texas Industries 8,009 a 251,162 Wausau Paper 14,847 99,772 Zep 6,855 82,603 Telecommunication Services.3% Cbeyond 7,766 a 111,442 Fairpoint Communications 26,473 b 15,884 General Communication, Cl. A 12,605 a 87,353 Iowa Telecommunications Services 8,797 b 110,050 The Portfolio 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Utilities4.6% Allete 8,491 244,116 American States Water 4,690 162,462 Atmos Energy 27,977 700,544 Avista 16,529 294,381 Central Vermont Public Service 3,472 62,843 CH Energy Group 4,983 232,706 El Paso Electric 12,572 a 175,505 Laclede Group 6,669 220,944 New Jersey Resources 13,032 482,705 Northwest Natural Gas 7,660 339,491 Piedmont Natural Gas 21,553 b 519,643 South Jersey Industries 9,007 314,254 Southwest Gas 13,367 296,881 UIL Holdings 8,904 199,895 UniSource Energy 10,105 268,187 Total Common Stocks (cost $109,936,590) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.15%, 9/10/09 (cost $59,983) 60,000 c Other Investment.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $248,000) 248,000 d 24 Investment of Cash Collateral for Securities Loaned5.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $5,442,290) 5,442,290 d Total Investments (cost $115,686,863) 104.7% Liabilities, Less Cash and Receivables (4.7%) Net Assets 100.0% a Non-income producing security. b All or a portion of these securities are on loan.At June 30, 2009, the total market value of the portfolios securities on loan is $5,261,555 and the total market value of the collateral held by the portfolio is $5,442,290. c All or partially held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 18.2 Energy 4.8 Financial 17.7 Utilities 4.6 Industrial 17.3 Consumer Staples 4.5 Consumer Discretionary 13.7 Materials 4.1 Health Care 13.6 Telecommunication Services .3 Short-Term/ Money Market Investments 5.9  Based on net assets. See notes to financial statements. The Portfolio 25 STATEMENT OF FINANCIAL FUTURES June 30, 2009 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 6/30/2009 ($) Financial Futures Long Russell 2000 E-mini 15 760,800 September 2009 See notes to financial statements. 26 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $5,261,555)Note 1(b): Unaffiliated issuers 109,996,573 96,737,075 Affiliated issuers 5,690,290 5,690,290 Cash 63,381 Receivable for investment securities sold 708,579 Receivable for shares of Beneficial Interest subscribed 488,193 Dividends and interest receivable 110,553 Receivable for futures variation marginNote 4 705 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 48,817 Liability for securities on loanNote 1(b) 5,442,290 Payable for investment securities purchased 380,504 Payable for shares of Beneficial Interest redeemed 139,814 Net Assets ($) Composition of Net Assets ($): Paid-in capital 129,916,353 Accumulated undistributed investment incomenet 515,701 Accumulated net realized gain (loss) on investments (19,391,920) Accumulated net unrealized appreciation (depreciation) on investments (including $6,715 net unrealized appreciation on financial futures) (13,252,783) Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial interest authorized) 12,486,568 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Portfolio 27 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends (net of $320 foreign taxes withheld at source): Unaffiliated issuers 722,545 Affiliated issuers 658 Income from securities lending 25,481 Interest 4,363 Total Income Expenses: Investment advisory feeNote 3(a) 157,681 Distribution feesNote 3(b) 112,630 Interest expenseNote 2 5 Loan commitment feesNote 2 254 Total Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments (3,485,769) Net realized gain (loss) on financial futures 81,657 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments [including ($64,348) net unrealized (depreciation) on financial futures] 2,262,285 Net Realized and Unrealized Gain (Loss) on Investments Net (Decrease) in Net Assets Resulting from Operations See notes to financial statements. 28 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Operations ($): Investment incomenet 482,477 2,267,379 Net realized gain (loss) on investments (3,404,112) 45,259,893 Net unrealized appreciation (depreciation) on investments 2,262,285 (100,775,362) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet (2,552,031) (2,618,136) Net realized gain on investments (17,299,733) (45,309,381) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold 14,490,250 71,545,309 Dividends reinvested 19,851,764 47,927,517 Cost of shares redeemed (22,874,271) (284,852,007) a Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 106,830,722 373,385,510 End of Period Undistributed investment incomenet 515,701 2,585,255 Capital Share Transactions (Shares): Shares sold 1,778,597 5,203,237 Shares issued for dividends reinvested 3,116,446 3,445,544 Shares redeemed (2,722,832) (19,505,396) Net Increase (Decrease) in Shares Outstanding a Includes redemption-in kind amounting to $177,280,941. See notes to financial statements. The Portfolio 29 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the portfolio would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.The portfolios total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the portfolios financial statements. Six Months Ended June 30, 2009 Year Ended December 31, (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 10.36 17.64 18.59 16.66 15.59 13.11 Investment Operations: Investment incomenet a .04 .12 .13 .08 .09 .08 Net realized and unrealized gain (loss) on investments (.48) (4.95) (.23) 2.32 1.02 2.79 Total from Investment Operations (.44) (4.83) (.10) 2.40 1.11 2.87 Distributions: Dividends from investment incomenet (.27) (.13) (.07) (.07)  (.06) Dividends from net realized gain on investments (1.82) (2.32) (.78) (.40) (.04) (.33) Total Distributions (2.09) (2.45) (.85) (.47) (.04) (.39) Net asset value, end of period 7.83 10.36 17.64 18.59 16.66 15.59 Total Return (%) .41 b (30.91) (.66) 14.41 7.23 21.89 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .60 c .60 .61 .61 .60 .60 Ratio of net investment income to average net assets 1.07 c .85 .69 .47 .55 .57 Portfolio Turnover Rate 16.89 b 35.95 20.72 27.85 25.56 25.06 Net Assets, end of period ($ x 1,000) 97,787 106,831 373,386 465,887 421,002 355,175 a Based on average shares outstanding at each month end. b Not annualized. c Annualized. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Investment Portfolios (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as an open end management investment company, operating as a series company currently offering four series, including the Small Cap Stock Index Portfolio (the portfolio). The portfolio is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The portfolio is a diversified series. The portfolios investment objective is to match the performance of the Standard & Poors Small Cap 600 Index.The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the portfolios investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The fund accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The portfolios financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifica-tions.The portfolios maximum exposure under these arrangements is unknown. The portfolio does not anticipate recognizing any loss related to these arrangements. The Portfolio 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the portfolio calculates its net asset value, the portfolio may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. The portfolio adopted Statement of Financial Accounting Standards No. 157 FairValue Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. 32 Various inputs are used in determining the value of the portfolios investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the portfolios own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the portfolios investments: Level 2Other Level 3 Level 1 Significant Significant Quoted Observable Unobservable Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic 96,677,093   U.S. Treasury Securities  59,982  Mutual Funds 5,690,290   Other Financial Instruments  6,715   Liabilities ($) Other Financial Instruments       Other financial instruments include derivative instruments such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Portfolio 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the portfolio may lend securities to qualified institutions. It is the portfolios policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The portfolio is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the portfolio bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended June 30, 2009,The Bank of New York Mellon earned $8,494 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by the Manager are defined as affiliated in the Act. (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the portfolio may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized 34 capital gains can be offset by capital loss carryovers, it is the policy of the portfolio not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles. (e) Federal income taxes: It is the policy of the portfolio to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2009, the portfolio did not have any liabilities for any uncertain tax positions.The portfolio recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the portfolio did not incur any interest or penalties. Each of the tax years in the three-year period ended December 31, 2008 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2008 was as follows: ordinary income $3,888,127 and long-term capital gains $44,039,390. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2Bank Lines of Credit: The portfolio participates with other Dreyfus-managed funds in a $145 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the portfolio has agreed to pay its pro rata portion of Facility fees for each Facility. Interest is charged The Portfolio 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) to the portfolio based on rates determined pursuant to the terms of the respective Facility at the time of the borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2009 was approximately $700 with a related weighted average annualized interest rate of 1.56%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement (Agreement) with the Manager, the investment advisory fee is computed at the annual rate of .35% of the value of the portfolios average daily net assets and is payable monthly. Under the terms of the Agreement, the Manager has agreed to pay all of the expenses of the portfolio except management fees, Rule 12b-1 distribution plan fees, taxes, interest expenses, brokerage commissions, fees and expenses of independent counsel to the portfolio and the non-interested Board members, and extraordinary expenses. In addition, the Manager has also agreed to reduce its fee in an amount equal to the portfolios allocated portion of the accrued fees and expenses of non-interested Board members and fees and expenses of independent counsel to the portfolio. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, the portfolio pays the Distributor for distributing their shares, for servicing and/or maintaining shareholder accounts and for advertising and marketing. The Plan provides for payments to be made at an annual rate of .25% of the value of the portfolios average daily net assets. The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2009, the portfolio was charged $112,630 pursuant to the Plan. 36 The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $28,477 and Rule 12b-1 distribution plan fees $20,340. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended June 30, 2009, amounted to $8,294,409 and $15,376,974, respectively. The portfolio adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. During the period ended June 30, 2009, the average notional value of equity contracts was $799,040, which represented .88% of average net assets. Futures Contracts: In the normal course of pursuing its investment objectives, the portfolio is exposed to market risk (including equity price risk, interest rate risk and foreign currency exchange risk) as a result of changes in value of underlying financial instruments. The portfolio may invest in financial futures contracts in order to manage The Portfolio 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. When the contracts are closed, the portfolio recognizes a realized gain or loss.There is minimal counterparty credit risk to the portfolio with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Contracts open at June 30, 2009 are set forth in the Statement of Financial Futures. At June 30, 2009, accumulated net unrealized depreciation on investments was $13,259,498, consisting of $14,168,802 gross unrealized appreciation and $27,428,300 gross unrealized depreciation. At June 30, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5Subsequent Events Evaluation: Dreyfus has evaluated the need for disclosures and/or adjustments resulting from subsequent events through the date of issuance of the financial statements.This evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments. 38 NOTES The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization.Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus portfolio are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus portfolio. Contents THE PORTFOLIO 2 A Letter from the Chairman and CEO 3 Discussion of Performance 6 Understanding Your Portfolios Expenses 6 Comparing Your Portfolios Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Technology Growth Portfolio The Portfolio A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, Technology Growth Portfolio, covering the six-month period from January 1, 2009, through June 30, The severe recession and banking crisis that dominated the financial markets at the start of 2009 appear to have moderated as of mid-year. Previously frozen credit markets have thawed, giving businesses access to the capital they need to grow. After reaching multi-year lows in early March, equities staged an impressive rally, enabling most major stock market indices to end the six-month reporting period close to where they began.While the U.S. economy remains weak overall, we have seen encouraging evidence of potential recovery, including a recovering housing market and improvements within certain manufacturing sectors. Meanwhile, inflation has remained tame in the face of high unemployment and unused manufacturing capacity. Although these developments give us reasons for optimism, we remain cautious due to the speed and magnitude of the stock markets 2009 rebound. Indeed, the markets advance was led mainly by lower-quality stocks when investors developed renewed appetites for risk. We would prefer to see a steadier rise in stock prices supported by more concrete economic data, as the rapid rise increases the possibility that profit-taking could move the market lower. In uncertain markets such as this one, even the most seasoned investors can benefit from professional counsel. To determine how your investments should be positioned for the challenges and opportunities that lie ahead, we continue to stress that you talk regularly with your financial advisor. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Ch ief Executive Officer The Dreyfus Corporation July 15, 2009 2 DISCUSSION OF PERFORMANCE For the period of January 1, 2009, through June 30, 2009, as provided by Barry K. Mills, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2009, Dreyfus Investment Portfolios,Technology Growth Portfolios Initial shares produced a total return of 22.79%, and its Service shares produced a total return of 22.54%. 1 The funds benchmarks, the Morgan Stanley HighTechnology 35 Index (MS High Tech 35 Index) and the Standard & Poors 500 Composite Stock Price Index (S&P 500 Index), produced total returns of 33.25% and 3.19%, respectively, over the same period. 2,3 U.S. stocks rallied over much of the reporting period in response to improved conditions in previously battered credit markets and expectations of an eventual economic recovery. Technology stocks helped lead the markets advance as investors turned away from traditionally defensive investments and toward those expected to benefit from a resumption of economic growth. The fund produced lower returns than the MS High Tech 35 Index but higher returns than the S&P 500 Index, as it participated in the sectors strength to a significant degree but did not own some of the MS High Tech 35 Indexs stronger performing  and more speculative  components. The Funds Investment Approach The fund seeks capital appreciation by normally investing at least 80% of its assets in the stocks of growth companies of any size that Dreyfus believes to be leading producers or beneficiaries of technological innovation. In choosing stocks, the fund looks for technology companies with the potential for strong earnings or revenue growth rates, although some of the funds investments may currently be experiencing losses.The funds investment process centers on a multi-dimensional approach that looks for opportunities across emerging growth, cyclical or stable growth companies. The funds investment approach seeks companies that appear to have strong earnings momentum, positive earnings revisions, favorable growth, product or market cycles and/or favorable valuations. A Sustained Market Rally Lifted Stock Prices The U.S. stock market continued to decline early in 2009 amid rising unemployment, plunging housing prices and depressed consumer con- The Portfolio 3 DISCUSSION OF PERFORMANCE (continued) fidence. At the same time, a global banking crisis had reduced credit availability and damaged a number of major financial institutions.These influences fueled a bear market that drove the benchmark to multi-year lows during the opening months of the year. Market sentiment began to improve in early March, when aggressive remedial measures adopted by government and monetary authorities appeared to avert a collapse of the banking system, and investors looked forward to better economic times. As investor sentiment improved, a sustained rally enabled the market to recover the ground it had lost earlier in the reporting period. Technology stocks, which tend to be more sensitive to changes in economic conditions than many other market sectors, rebounded particularly strongly in this environment. Security Selections Produced Mixed Relative Results The fund generally fared well during the springtime rally, gaining value along with the overall market. However, the funds returns lagged the MS High Tech 35 Index, which was supported by particularly strong gains among companies that did not meet our investment criteria. For example, the fund did not own shares of Sun Microsystems, which had declined very sharply in 2008 as it lost market share. However, the companys stock more than doubled during the reporting period when it was acquired by Oracle Systems at a significant premium. Similarly, the fund held no exposure to contract manufacturer Flextronics due to weak business fundamentals,but the stock rebounded strongly as investors grew more tolerant of risks.The fund initially held an underweighted position in smartphone maker Research In Motion when the stock rallied in response to expectations of rising demand for its products. The funds relative performance also was dampened by a handful of disappointing holdings. Commercial GPS maker Trimble Navigation was hurt by earnings shortfalls early in the reporting period.Wireless handset producer Nokia suffered amid adverse currency movements and intensifying competitive pressures. Software developer Concur Technology lost value when its CEOs credentials were questioned, prompting us to sell the stock. The fund achieved better results among semiconductor companies, which historically have tended to rally early in the economic cycle. Winners in this area included Lam Research, NVIDIA and Broadcom. The fund also received robust contributions to its relative performance from outsourcing specialist Cognizant Technology Solutions, consumer electronics maker Apple and data duplication specialist Data Domain , which was the subject of a bidding war among potential acquirers. 4 Positioned for Pent-Up Demand for Technology We are optimistic that the worst of the recession is behind us, and that the recent dearth of enterprise spending is unsustainable over the longer term.As companies look forward to better economic times, we believe that currently pent-up demand will drive technology spending higher. Indeed, we already have seen evidence of the early stages of recovery, including increased production by semiconductor manufacturers. Therefore, we have positioned the fund to participate in potential gains among technology companies that we believe are well positioned for a recovery, including industry leaders such as EMC, Hewlett-Packard, Microsoft and Oracle. We also have found what we believe to be attractive opportunities among companies poised to satisfy exploding demand for smartphones as prices moderate, including Apple, Research In Motion and Motorola. July 15, 2009 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. The funds share price is likely to be more volatile than that of other funds that do not concentrate in one sector. The technology sector involves special risks, such as the faster rate of change and obsolescence of technological advances, and has been among the most volatile sectors of the stock market. An investment in the fund should be considered only as a supplement to a complete investment program. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Investment Portfolios,Technology Growth Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect through July 31, 2009, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: BLOOMBERG L.P.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley High Technology 35 Index is an unmanaged, equal dollar-weighted index of 35 stocks from the electronics-based subsectors. 3 SOURCE: LIPPER INC.  Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. The Portfolio 5 UNDERSTANDING YOUR PORTFOLIOS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your portfolios prospectus or talk to your financial adviser. Review your portfolios expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios,Technology Growth Portfolio from January 1, 2009 to June 30, 2009. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 3.59 $ 4.97 Ending value (after expenses) $1,227.90 $1,225.40 COMPARING YOUR PORTFOLIOS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your portfolios expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the portfolio with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2009 Initial Shares Service Shares Expenses paid per $1,000  $ 3.26 $ 4.51 Ending value (after expenses) $1,021.57 $1,020.33  Expenses are equal to the portfolios annualized expense ratio of .65% for Initial shares and .90% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2009 (Unaudited) Common Stocks97.0% Shares Value ($) Consumer Discretionary1.9% Amazon.com 29,010 a Information Technology94.2% Accenture, Cl. A 91,972 3,077,383 Activision Blizzard 197,610 a 2,495,814 Akamai Technologies 118,940 a,b 2,281,269 Alcatel-Lucent, ADR 2,016,426 5,000,736 Amphenol, Cl. A 76,605 2,423,782 Analog Devices 175,625 4,351,988 Apple 42,561 a 6,061,963 Autodesk 58,730 a 1,114,695 BMC Software 56,030 a 1,893,254 Broadcom, Cl. A 209,725 a 5,199,083 Cavium Networks 80,815 a,b 1,358,500 Citrix Systems 41,760 a,b 1,331,726 Cognizant Technology Solutions, Cl. A 145,975 a 3,897,532 Computer Sciences 44,920 a 1,989,956 Dolby Laboratories, Cl. A 76,280 a,b 2,843,718 Electronic Arts 71,842 a 1,560,408 EMC 349,540 a 4,578,974 Google, Cl. A 9,050 a 3,815,389 Hewlett-Packard 63,215 2,443,260 JDA Software Group 31,980 a 478,421 JDS Uniphase 495,360 a 2,833,459 Juniper Networks 213,379 a 5,035,744 Lam Research 129,210 a 3,359,460 Microsoft 223,705 5,317,468 Motorola 845,470 5,605,466 Nokia, ADR 252,520 b 3,681,742 The Portfolio 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) Oracle 180,823 3,873,229 Paychex 80,920 b 2,039,184 QUALCOMM 57,560 2,601,712 Quest Software 131,720 a 1,836,177 Research In Motion 75,010 a 5,329,461 Sybase 56,400 a,b 1,767,576 Symantec 168,670 a 2,624,505 Texas Instruments 252,390 5,375,907 Tyco Electronics 139,000 2,584,010 Visa, Cl. A 26,795 b 1,668,257 Western Digital 98,350 a 2,606,275 Western Union 70,277 1,152,543 Yahoo! 236,960 a 3,710,794 Telecommunication Services.9% Metropcs Communications 91,457 a Total Common Stocks (cost $125,399,986) Other Investment3.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,928,718) 3,928,718 c 8 Investment of Cash Collateral for Securities Loaned9.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $12,497,643) 12,497,643 c Total Investments (cost $141,826,347) 109.8% Liabilities, Less Cash and Receivables (9.8%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan.At June 30, 2009, the total market value of the portfolios securities on loan is $12,048,572 and the total market value of the collateral held by the portfolio is $12,497,643. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 94.2 Telecommunication Services .9 Money Market Investments 12.8 Consumer Discretionary 1.9  Based on net assets. See notes to financial statements. The Portfolio 9 STATEMENT OF ASSETS AND LIABILITIES June 30, 2009 (Unaudited) Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $12,048,572)Note 1(c): Unaffiliated issuers 125,399,986 124,845,090 Affiliated issuers 16,426,361 16,426,361 Cash 228,798 Receivable for investment securities sold 2,372,017 Receivable for shares of Beneficial Interest subscribed 22,686 Dividends receivable 8,995 Prepaid expenses 4,238 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 81,018 Liability for securities on loanNote 1(c) 12,497,643 Payable for investment securities purchased 2,563,019 Payable for shares of Beneficial Interest redeemed 70,877 Accrued expenses 32,222 Net Assets ($) Composition of Net Assets ($): Paid-in capital 251,484,902 Accumulated undistributed investment incomenet 91,091 Accumulated net realized gain (loss) on investments (122,357,691) Accumulated net unrealized appreciation (depreciation) on investments (554,896) Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 56,611,893 72,051,513 Shares Outstanding 7,278,243 9,446,457 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended June 30, 2009 (Unaudited) Investment Income ($): Income: Cash dividends (net of $21,559 foreign taxes withheld at source): Unaffiliated issuers 484,625 Affiliated issuers 3,299 Income from securities lending 22,846 Interest 8,052 Total Income Expenses: Investment advisory feeNote 3(a) 402,882 Distribution feesNote 3(b) 73,609 Auditing fees 25,755 Custodian feesNote 3(b) 8,883 Trustees fees and expensesNote 3(c) 4,537 Shareholder servicing costsNote 3(b) 4,308 Prospectus and shareholders reports 4,030 Legal fees 3,756 Loan commitment feesNote 2 519 Miscellaneous 8,422 Total Expenses Lesswaiver of fees due to undertakingNote 3(a) (113,436) Lessreduction in fees due to earnings creditsNote 1(c) (38) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (16,965,122) Net unrealized appreciation (depreciation) on investments 39,138,663 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Portfolio 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Operations ($): Investment incomenet Net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares  Service Shares  Total Dividends  Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares Service Shares Dividends reinvested: Initial Shares  Service Shares  Cost of shares redeemed: Initial Shares Service Shares Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period End of Period Undistributed investment incomenet 12 Six Months Ended June 30, 2009 Year Ended (Unaudited) December 31, 2008 Capital Share Transactions: Initial Shares Shares sold 601,499 710,995 Shares issued for dividends reinvested 37,362  Shares redeemed (561,459) (1,644,966) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 1,689,144 3,139,725 Shares issued for dividends reinvested 18,661  Shares redeemed (1,002,856) (2,285,905) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Portfolio 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single portfolio share. Total return shows how much your investment in the portfolio would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.The portfolios total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the portfolios financial statements. Six Months Ended June 30, 2009 Year Ended December 31, Initial Shares (Unaudited) Per Share Data ($): Net asset value, beginning of period Investment Operations: Investment income (loss)net a (.00) b Net realized and unrealized gain (loss) on investments Total from Investment Operations Distributions: Dividends from investment incomenet      Net asset value, end of period Total Return (%) c Ratios/Supplemental Data (%): Ratio of total expenses to average net assets d Ratio of net expenses to average net assets d e e e Ratio of net investment income (loss) to average net assets d Portfolio Turnover Rate c Net Assets, end of period ($ x 1,000) a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 14 Six Months Ended June 30, 2009 Year Ended December 31, Service Shares (Unaudited) 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 6.24 10.62 9.28 8.92 8.62 8.60 Investment Operations: Investment income (loss)net a .00 b .01 (.03) (.02) (.04) (.02) Net realized and unrealized gain (loss) on investments 1.40 (4.39) 1.37 .38 .34 .04 Total from Investment Operations 1.40 (4.38) 1.34 .36 .30 .02 Distributions: Dividends from investment incomenet (.01)      Net asset value, end of period 7.63 6.24 10.62 9.28 8.92 8.62 Total Return (%) 22.54 c (41.24) 14.44 4.04 3.48 .23 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.11 d 1.10 1.09 1.11 1.06 1.10 Ratio of net expenses to average net assets .90 d .90 1.02 1.11 e 1.06 e 1.10 e Ratio of net investment income (loss) to average net assets .06 d .15 (.33) (.25) (.46) (.24) Portfolio Turnover Rate 83.26 c 118.50 104.97 66.05 49.08 62.50 Net Assets, end of period ($ x 1,000) 72,052 54,523 83,793 81,399 52,321 36,047 a Based on average shares outstanding at each month end. b Amount represents less than $.01 per share. c Not annualized. d Annualized. e Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Portfolio 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: Dreyfus Investment Portfolios (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company, currently offering four series, including the Technology Growth Portfolio (the portfolio).The portfolio is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The portfolio is a diversified series.The portfolios investment objective is to provide capital appreciation. The Dreyfus Corporation (the Manager or Dreyfus), a wholly owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the portfolios investment adviser. MBSC Service Corporation (the Distributor), a wholly-owned subsidiary of the Manager served as the distributor of the portfolios shares, which are sold without a sales charge.
